COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Charles H. Fowler v. The State of Texas

Appellate case number:    01-12-00300-CR

Date Motion Filed:        March 7, 2013

Party Filing Motion:      Appellant, Charles H. Fowler

        Appellant, Charles H. Fowler, has filed a motion for rehearing. Although this motion
provides a modicum of greater depth, Fowler presents the same argument as one of the
arguments he presented in response to the State’s motion to dismiss. None of his arguments,
however, can change the fact that he filed an application for a writ of habeas corpus challenging
the validity of a misdemeanor conviction, thus dictating the case as criminal for jurisdictional
purposes. It is therefore ordered that the motion for rehearing is denied.

Judge’s signature: /s/ Jim Sharp
                    Acting individually Acting for the Court

Date: May 8, 2013

Panels consists of Justice Keyes, Sharp, and Huddle.